In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13‐2732

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


DURICCO JOHNSON,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
                     Central District of Illinois.
           No. 1:07‐cr‐10121— Joe Billy McDade, Judge. 


 SUBMITTED NOVEMBER 14, 2013 — DECIDED MARCH 31, 2014


   Before CUDAHY, POSNER,  and KANNE, Circuit Judges.
    KANNE, Circuit Judge.  In 2011, Duricco Johnson pled guilty
to  possessing  crack  cocaine  with  intent  to  distribute  and
possessing a gun in furtherance of a drug crime. The district
court sentenced him to sixty months’ imprisonment, departing
from  the  120‐month  mandatory  minimum  for  repeat  drug
offenses because Johnson cooperated with the government. See
18 U.S.C. § 3553(e). Johnson now seeks a sentence reduction
under 18 U.S.C. § 3582(c)(2), citing changes to the crack cocaine
2                                                       No. 13‐2732

guidelines. The district court refused to grant the requested
reduction, noting that Johnson’s motion was an impermissible
second  or  successive  motion  for  reduction  of  sentence  and,
regardless, that Johnson did not qualify for a reduction on the
merits. We agree that Johnson’s motion lacks merit.
    Johnson first sent a letter to the district court on July 18,
2011,  seeking  a  reduction  of  his  sentence  “because  of  the
retroactive crack‐cocaine news that [he] received.” The district
court  characterized  this  letter  as  a  motion  for  a  sentence
reduction  under  §  3582(c)(2)  and  appointed  the  Federal
Defender as counsel for Johnson. Shortly thereafter, the Federal
Defender filed a motion to withdraw, having concluded that
our  decision  in  United  States  v.  Poole  prevented  the  district
court from reducing Johnson’s sentence. 550 F.3d 676 (7th Cir.
2008). The district court agreed, and denied Johnson’s motion.
    Johnson sent another letter requesting a sentence reduction
on  May  17,  2013.  The  court  again  appointed  the  Federal
Defender to represent Johnson, and Johnson filed a counseled
motion  to  reduce  sentence.  The  motion  claimed  Johnson
deserved a reduction for three reasons: (1) the crack cocaine
amendments had been revised and made retroactive, (2) his
sentence  violated  the  Equal  Protection  clause,  and  (3)  his
sentence violated the Eighth Amendment. The court denied
Johnson’s  motion  both  on  procedural  grounds  and  on  the
merits. First, the court found that United States v. Redd prohib‐
ited Johnson’s motion as a second or successive § 3582(c)(2)
motion based on the same Sentencing Guidelines amendment.
630 F.3d 649, 651 (7th Cir. 2011). The court went on to address
the  merits  of  Johnson’s  claims,  finding  that  Poole  foreclosed
relief and that the constitutional arguments lacked merit.
No. 13‐2732                                                        3

    Johnson  spends  a  good  deal  of  time  in  his  brief  arguing
that, despite Redd’s prohibition, we should consider his motion.
This  is  ultimately  irrelevant,  as  Johnson’s  motion  cannot
succeed  on  the  merits.  We  cannot  reduce  a  defendant’s
sentence under § 3582(c)(2) if the original sentence was based
on a statutory minimum. Poole, 550 F.3d at 679–80. Johnson’s
advisory Guidelines sentence was 46 to 57 months. But because
Johnson had a prior felony drug conviction, he was subject to
a  120‐month  mandatory  minimum.  21  U.S.C.  §  841(b)(1)(B).
The district court sentenced Johnson below this minimum at
the  government’s  request,  pursuant  to  18  U.S.C.  §  3553(e).
Although  the  district  court  departed  from  the  mandatory
minimum, Johnson’s sentence was still based on the manda‐
tory  minimum,  not  the  subsequently‐amended  Sentencing
Guideline. Poole, 550 F.3d at 678.
    Johnson  argues  that  Poole  was  superseded  by  the  2011
amendments  to  the  Sentencing  Guidelines,  which  defined
“applicable guideline range” for the first time. He suggests that
the new definition includes only the criminal history category
and  offense  level  calculations,  without  consideration  of  any
statutory mandatory minimums. We recently found prisoners
whose  original  Guidelines  ranges  exceeded  the  relevant
mandatory minimum eligible for reduction under § 3582(c)(2).
United States v. Wren, 706 F.3d 861, 864 (7th Cir. 2013). But, at
the  same  time,  we  noted  that  when  a  prisoner’s  original
Guidelines sentence is below the statutory floor, the minimum
becomes  the  Guidelines  sentence  and  precludes  reduction
under § 3582(c)(2). Id. Johnson falls into the latter category, and
his motion must fail.
4                                                      No. 13‐2732

    Johnson also invokes the constitutional avoidance canon,
suggesting  that  we  should  reduce  his  sentence  in  order  to
avoid having to decide whether it violates the Equal Protection
Clause  and  the  Eighth  Amendment.  These  arguments  are
outside the realm of a hearing on a § 3582(c)(2) motion: they do
not relate to an amendment to the sentencing guidelines and
could have been challenged on direct appeal. United States v.
Jackson, 573 F.3d 398, 400 (7th Cir. 2009); United States v. Lovett,
__ Fed. Appx. __, No. 13‐1994, 2014 WL 243238 at *1 (7th Cir.
Jan. 23, 2014).
   Finding  no  reason  to  reverse  the  decision  of  the  district
court, we AFFIRM.